Citation Nr: 0409219	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  96-27 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

Entitlement to a rating in excess of 30 percent for 
schizophrenia, undifferentiated type, for the period prior to 
March 2, 1999.

(The issue of entitlement to a rating in excess of 30 percent 
for schizophrenia, undifferentiated type, for the period 
beginning March 2, 1999, is the subject of separate remand).

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
INTRODUCTION

The veteran had active military service from October 1969 to 
August 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 rating decision, which assigned a 
10 percent rating for the veteran's previously service-
connected schizophrenia, undifferentiated type.  The Board 
remanded this case in July 1998.  By an April 2002 rating 
decision, the RO increased the rating for the veteran's 
psychiatric disability to 30 percent, effective beginning 
March 2, 1999.  In December 2002, the Board issued a 
decision, determining that a rating of 30 percent, and no 
greater, was warranted for the veteran's service-connected 
psychiatric disability for the period prior to March 2, 1999.   
(The issue of entitlement to a rating in excess of 30 percent 
for schizophrenia, undifferentiated type, for the period 
beginning March 2, 1999, was the subject of further 
development and in fact will be discussed by the Board in a 
separate remand).  

In any case, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
In September 2003, the CAVC granted a joint motion by the 
veteran and VA General Counsel to, in pertinent part, dismiss 
the Board's determination that a rating in excess of 30 
percent was not warranted for the period prior to March 2, 
1999, and to remand that issue for further consideration.  
The current decision of the Board responds to the mandate of 
the CAVC order.


FINDING OF FACT

Prior to March 2, 1999, the veteran's schizophrenia, 
undifferentiated type, was manifested by no more than severe 
social and occupational impairment due to symptoms such as 
auditory and visual hallucinations, sleep disturbance, social 
withdrawal, and anxiety; the veteran continuously lived with 
his mother and maintained a relationship with his brother 
during this period; during numerous outpatient visits and his 
examinations, he appeared well dressed, well groomed (i.e., 
clean shaven), alert, oriented, coherent, cooperative, 
relevant, and logical.  


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, and no 
greater, for schizophrenia, undifferentiated type, have been 
met for the period prior to March 2, 1999.  38 U.S.C.A. 
§§ 1155, 5107, 5110, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130, 4.132, Diagnostic Code 9204 (as in effect prior 
to November 7, 1996), and 4.126, 4.130, Diagnostic Code 9204 
(as in effect beginning November 7, 1996); VAOPGCPREC 9-93 
(November 9, 1993); VAOPGCPREC 3-2000 (April 10, 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for increased rating

In this decision, the Board will address whether the veteran 
was entitled to a rating in excess of 30 percent for 
schizophrenia, undifferentiated type, for the period prior to 
March 2, 1999.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

The veteran filed his claim for an increased rating in May 
1995.  The regulations pertaining to rating undifferentiated 
schizophrenia were revised effective November 7, 1996.  Where 
a law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, revised statutory or regulatory provisions 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 7104(c); VAOPGCPREC 3-
2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  

Under the "old" regulations in effect prior to November 7, 
1996, active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
complete social and industrial inadaptability warrant a 100 
percent rating.  With lesser symptomatology such as to 
produce severe impairment of social and industrial 
adaptability, a 70 percent rating is warranted.  Where 
considerable impairment of social and industrial adaptability 
is shown, a 50 percent rating is warranted and where definite 
impairment is shown a 30 percent rating is warranted.  Slight 
impairment of social and industrial adaptability warrants a 
10 percent disability evaluation and psychosis in full 
remission warrants a noncompensable rating.  38 C.F.R. § 
4.132, Diagnostic Code 9204 (as in effect prior to November 
7, 1996); see also Johnson v. Brown, 7 Vet. App. 95 (1994) 
(holding that the criteria in 38 C.F.R. § 4.132 for a 100 
percent rating were each independent bases for granting a 100 
percent rating).

The word "definite," as used in 38 C.F.R. § 4.132 to 
describe a 30 percent degree of disability for purposes of 
rating claims based on certain mental disorders, was 
construed to mean distinct, unambiguous, and moderately large 
in degree, more than moderate but less than rather large.  
VAOPGCPREC 9-93 (November 9, 1993).  The Board is bound by 
precedent opinions issued by VA General Counsel.  38 U.S.C.A. 
§ 7104(c).  

Additionally, under the "old" criteria, the severity of 
psychiatric disability is based upon the actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  The rating board must not underevaluate the 
emotionally sick veteran with a good work record, nor must it 
overevaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials. The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of 
the degree of disability, but the report and the analysis of 
the symptomatology and the full consideration of the whole 
history by the rating agency will be.  In evaluating 
disability from psychotic reactions it is necessary to 
consider, in addition to present symptomatology or its 
absence, the frequency, severity, and duration of previous 
psychotic periods, and the veteran's capacity for adjustment 
during periods of remission.  Repeated psychotic periods, 
without long remissions, may be expected to have a sustained 
effect upon employability until elapsed time in good 
remission and with good capacity for adjustment establishes 
the contrary.  Rating are to be assigned which represent the 
impairment of social and industrial adaptability based on all 
of the evidence of record.  Evidence of material improvement 
in psychotic reactions disclosed by field examination or 
social survey should be utilized in determinations of 
competency, but the fact will be borne in mind that a person 
who has regained competency may still be unemployable, 
depending upon the level of his or her disability as shown by 
recent examinations and other evidence of record.  38 C.F.R. 
§ 4.130 (as in effect prior to November 7, 1996).  

The "new" regulations pertaining to rating undifferentiated 
schizophrenia, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Diagnostic Codes 9204 and are set forth in 
pertinent part below:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name			100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).          
30

38 C.F.R. § 4.130, Diagnostic Code 9204 (as in effect 
beginning November 7, 1996).

When evaluating a mental disorder under the "new criteria," 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (as in effect beginning 
November 7, 1996).

The claims file contains VA records which reflect numerous 
outpatient visits between April 1995 and December 1998.  
There are also the reports of two VA mental disorders 
examinations (conducted in December 1995 and March 1999), and 
the transcript of the veteran's testimony at a Travel Board 
hearing before the undersigned in May 1998.  

The clinical picture gleaned from these records is quite 
consistent.  Social withdrawal and fear of groups was a 
common manifestation reported during many of the outpatient 
visits.  Although in his 40s, the veteran lived with his 
mother and was not married.  His mother (who occasionally 
accompanied him to examinations) claimed that the veteran 
talked only to himself.  He apparently was isolated at home, 
had no close friends or interest in daily life activities or 
hobbies, and poorly tolerated people and noises.  He had 
apparently remained unemployed since 1987, after having been 
laid off from factory work.  He said he felt panicky when 
applying for jobs. 

While he took psychiatric medications, the veteran often 
complained that they were causing anxiety, restlessness, and 
occasional drowsiness.  He routinely reported insomnia or at 
least trouble sleeping.  Throughout numerous outpatient 
visits, his affect was constricted (or sometimes flat) and 
his mood was sad (and at times anxious).  Judgment and 
insight were consistently deemed to be poor.  The veteran 
would sometimes report having severe anxiety, with 
palpitations, sweating, and an almost total inability to 
speak.  

At his December 1995 VA examination, the veteran reported 
that he had been unemployed for the prior eight years and 
that he had worked in a factory for three years.  He lived 
with his mother and received no income.  He reported that he 
had been told that he was not normal.  He said that he began 
hearing voices while in the Army.  Presently, he complained 
of restlessness, anxiety, inability to take pills as 
prescribed due to the reaction produced, and anxiety.  He 
reported hearing voices, seeing ghost-like shadows, sleeping 
poorly, and always feeling apprehensive.  He stayed home all 
day and also complained of poor memory.  

On examination, the veteran was clean, dressed in shorts, and 
adequately groomed.  He had some oddness of behavior and 
appearance.  He appeared to be childish and very shy.  Mood 
was depressed and affect was blunted.  Attention was good, 
concentration, memory, insight, and judgment were fair, and 
speech was clear and coherent.  He was not hallucinating, nor 
was he suicidal or homicidal.  He exhibited good impulse 
control.  The examiner diagnosed the veteran as having 
moderate, chronic, undifferentiated schizophrenia with 
anxiety and depressive features.  His Global Assessment of 
Functioning (GAF) score was assessed to be 50.

A GAF of 41-50 denotes "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
Diagnostic Criteria from DSM-IV, American Psychiatric 
Association (1994). 

At his March 1999 VA examination, the veteran reported that 
he remained single and lived with his mother.  He said that 
whenever he had to talk with someone, he would experience 
speech difficulties (i.e., stuttering).  He described himself 
as being basically isolated at home, and said that he did not 
even speak a lot with his own mother.  When unable to sleep, 
the voices he heard usually increased and had some religious 
content.  

The veteran came to the interview dressed in a t-shirt and 
Bermuda shorts.  He behaved childishly, and impressed the 
examiner as being a very introverted person who was not 
spontaneous.  He answered questions with a stutter.  His 
answers were short, but relevant and coherent.  He talked 
about visual and auditory hallucinations, but did not 
actively hallucinate during the interview.  He was not 
delusional, suicidal or homicidal.  He referred to having 
aggressive thoughts at times but he denied having acted out 
aggressively.  He had a flat affect which was very 
inappropriate.  His mood was definitely tense and 
apprehensive, although he was oriented in person, place, and 
time.  Memory was fairly preserved and intellectual function 
was average.  Judgment was fair but insight was poor and 
superficial.  

The examiner diagnosed the veteran as having undifferentiated 
schizophrenic disorder, and assigned him a GAF score of 50.  
The examiner further concluded that the veteran's symptoms 
comported with those which warranted a 70 percent rating 
under the "new" criteria.  He noted that that veteran was 
basically an isolated and withdrawn person with persistent 
auditory and visual hallucinations.  The examiner also noted 
that the veteran's greatest impairment was in the area of 
establishing adequate interpersonal relations.  

The Board notes that during numerous outpatient visits prior 
to March 2, 1999, the veteran reported both auditory and 
visual hallucinations.  He apparently would hear the voice of 
God on some nights, and once reportedly saw a vision of a man 
talking and laughing at him.  He would routinely report that 
he heard up to eight different "voices," including those of 
his mother and his late father, calling his name and yelling 
at him.  The voices were always unpleasant and would make him 
uneasy (although he denied having any command auditory 
hallucinations).  At his Travel Board hearing, the veteran 
asserted that the voices were emanating from his stomach and 
intestines, and that he tried to ignore them.  At a May 1998 
outpatient visit, the veteran reported that he had "seen" 
the Virgin Mary.  

In summary, the medical evidence for this period (prior to 
March 2, 1999) reflects that the veteran experienced social 
isolation, anxiety attacks, hallucinations and other symptoms 
which clearly rose to the "severe" impairment of social and 
industrial adaptability that warranted a 70 percent rating 
under the "old" criteria.  Therefore, the Board finds that 
a 70 percent rating, under the "old" criteria, is warranted 
for the veteran's psychiatric disability for the period prior 
to March 2, 1999. 

A rating greater than 70 percent is not warranted for the 
period prior to March 2, 1999, under the "old" rating 
criteria, however.  Although he routinely reported having 
auditory and visual hallucinations, no such hallucinations 
were actually observed during either of his VA examinations 
in December 1998 or March 1999.  To the extent that the 
veteran did experience these hallucinations, they certainly 
were not so severe, persistent, or bizarre as to be observed 
during these examinations.  While he said he felt panicky 
when applying for a job and depressed when he did not get 
one, he apparently still sought employment.  He continuously 
lived with his mother during this period, and reported that 
he would mow the lawn and help her with housekeeping.  At his 
Travel Board hearing, he said he interacted with his mother 
and brother, and perhaps a neighbor or two who visited his 
mother.  He denied going to church but said he would 
sometimes read the Bible.  In short, this evidence simply 
does not reflect the complete social and industrial 
impairment which would warrant a 100 percent rating under the 
"old" criteria.  

Moreover, the veteran did not display the gross impairment in 
thought processes or communication, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name which would 
warrant a 100 percent rating under the "new" criteria for 
the period prior to March 2, 1999.  Although hallucinations 
appeared to be a problem, the veteran obviously maintained 
relationships with his mother and brother during this period.  
Moreover, during numerous outpatient visits and his 
examinations during this period, he appeared well dressed, 
well groomed (i.e., clean shaven), alert, oriented, coherent, 
cooperative, relevant, and logical.  

In summary, the preponderance of the evidence reflects that, 
for the period prior to March 2, 1999, a 70 percent rating - 
and no greater - is warranted under the "old" rating 
criteria for schizophrenia, undifferentiated type.
 
II. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. § § 3.102, 3.156, 3.159, 
and 3.326.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claim under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A ; 38 
C.F.R. § 3.159 and Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and its implementing regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).

The veteran's claim for an increased rating did not require a 
particular application form.  Thus, there is no issue as to 
provision of a form or instructions for applying for this 
benefit.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).

The CAVC recently held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
veteran before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In the 
present case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, a substantially complete application for 
an increased rating was received in May 1995.  Thereafter, in 
a January 1996 rating decision, that issue was denied.  Only 
after that rating decision was promulgated did the AOJ, in 
February 2002, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Yet during the 
course of his appeal, the veteran was sent rating decisions 
in February 1996 and July 2002, a statement of the case in 
April 1996, supplemental statement of the case in September 
1996, October 1997, and May 2002, a Board remand in July 
1998, and the development letter in February 2002.  These 
documents, collectively, listed the evidence considered, the 
legal criteria for determining whether an increased rating 
could be granted, and the analysis of the facts as applied to 
those criteria, thereby adequately informing the veteran of 
the information and evidence necessary to substantiate his 
claim for increased rating.

However, because the VCAA notice in this case was not 
provided to the veteran prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of the law as found by the CAVC 
in Pelegrini.  While the CAVC did not address whether, and, 
if so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Id.  On the other hand, the 
CAVC acknowledged that the Secretary could show that the lack 
of a pre-AOJ decision notice was not prejudicial to the 
appellant.  Id. ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (U.S. App., 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the VCAA shall "take due 
account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in February 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the 
veteran (in May 2002).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §  5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the veteran adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. §  5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  During the course of 
this appeal, the RO has obtained numerous VA treatment 
records and the reports of two VA examinations.  There is no 
indication that there are any outstanding medical records 
pertinent to the veteran's claim. 

On May 6, 1998, a hearing was held at the RO before the 
undersigned, the Veterans Law Judge who is rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c).  A transcript of this hearing has 
been obtained and carefully reviewed by the Board.

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
underwent VA examinations in December 1995 and March 1999.  
The reports of these examinations have also been obtained and 
carefully reviewed by the Board. 

The applicable requirements of the VCAA have been 
substantially met by the RO (which referenced the VCAA in its 
May 2002 supplemental statement of the case), and there are 
no areas in which further development may be fruitful.  There 
would be no possible benefit to remanding this case yet 
again, or to otherwise conduct any other development.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

ORDER

Subject to the applicable criteria governing payment of 
monetary benefits, entitlement to a 70 percent rating - and 
no greater - for schizophrenia, undifferentiated type, for 
the period before March 2, 1999, is granted. 



		
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



